El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
*491La obligación qne dio origen a la acción establecida en este caso es nn pagaré el cnal es como signe:
“Debo y pagaré a la orden de Don Ernesto Qiuiñones Zalazar, la suma de trescientos treinta y seis dólares, moneda americana, que confieso liaber recibido de dicho señor, y me obligo a satisfacerla el día 9 de abril del año 1912, sin excusa alguna, facultando al acreedor para que en caso de incumplimiento proceda al cobro por la vía judicial, no sólo de la indicada suma sino de los intereses al uno por ciento mensual, desde el día en que incurriere en demora, asimismo del importe de las costas y honorarios de abogados que se originen por virtud de la reclamación judicial, renunciando el derecho de domicilio, y cuantas leyes puedan favorecerme al fiel cumplimiento de esta obligación. — San Germán, diciembre 9 de 1911. Firmado: Dionisio Ulises Pabón.
“Nos constituimos fiadores y principales pagadores de manco-mún et in sólidum del importe de este documento obligando al efecto nuestros bienes presentes y futuros, como también a satisfacer los intereses que se devenguen al tipo convenido en caso de demora; y renunciamos al beneficio de excusión y orden, como también el dere-cho de domicilio, facultando al acreedor para conceder al deudor cuantas prórrogas estime convenientes, sin que por esto se desvirtúe nuestra garantía, que convenimos estará vigente hasta la total extin-ción de la deuda. San Germán, diciembre 9, 1911. Firmado: José Antonio Vivoni. Firmado: Aurelio Acosta.”
Ninguna suma fue satisfecha de este pagaré excepto una suma, pequeña. Se dictó sentencia contra el deudor Dioni-sio Ulises Pabón por la suma de trescientos noventa dóla-res embargándosele algunos bienes muebles de su propiedad. Después de haber sido debidamente anunciados los bienes em-bargados y de cumplirse con otros requisitos, fueron sacados a pública subasta sin que se presentaran licitadores. Enton-ces el márshal a moción del demandante volvió a sacar los mismos a subasta pública sin que tampoco se hubieran pre-sentado postores. El márshal devolvió el referido manda-miento a la corte municipal, haciendo constar los hechos, como también que dicho mandamiento quedaba incumplido. En este estado, el acreedor, en vista de la imposibilidad de obte-ner su dinero por este medio, convino en que se levantara el *492embargo con tal de que el deudor renunciara a la indemniza-ción de.cualquier perjuicio que hubiera podido sufrir como consecuencia de dicho embargo.
El susodicho acreedor demandante en esta acción, esta-bleció entonces una demanda fundada en el pagaré contra José Antonio Yivoni, alegando que solamente se había satis-fecho entonces la suma de cincuenta dólares de la cantidad reclamada. El demandado formuló su contestación admi-tiendo los hechos de la demanda, y la única defensa que es esencial en esta apelación es la de que en virtud del levan-tamiento del embargo a que se ha hecho referencia, el deudor dispuso de sus bienes que habían sido embargados siendo •éstos los únicos que poseía dicho deudor. Según parece la corte municipal de San Germán dictó sentencia a favor del demandante. El demandado apeló y la Corte de Distrito de Mayagüez dictó sentencia a favor de dicho demandado. Contra esta última sentencia el demandante interpuse recurso de apelación para ante este tribunal.
El apelante se funda en el artículo lili- del Código Civil, el cual es como sigue:
“Artículo lili.' — El acreedor puede dirigirse contra cualquiera de los deudores solidarios o contra todos ellos simultáneamente. Las reclamaciones entabladas contra uno no serán obstáculo para las que posteriormente se dirijan contra los demás, mientras no resulte cobrada la deuda por completo.”
Dados los términos en que está redactado el pagaré por el cual el demandado en este caso no solamente quedó con-vertido en fiador sino también en deudor principal, el artí-culo citado parece ser terminante de los derechos de'las par-tes en este caso en lo que respecta a deudores solidarios. De acuerdo con este artículo no establece diferencia alguna el hecho de que la acción se siga contra uno y después se desista de ella. La única cosa que pudiera anular la obligación es el pago, y como hemos visto éste no se verificó en el presente caso.
*493El apelado se funda en los artículos 1740 y 1753 del Có-digo Civil, los cuales son como sigue:
“Artículo 1740. — -El fiador se subroga por el pago en los derechos que el acreedor tenía contra el deudor.
“Si ha transigido con el acreedor, no puede pedir al deudor más de lo que realmente haya pagado.”
“Artículo 1753.' — Los fiadores, aunque sean solidarios quedan libres de su obligación siempre que por algún hecho del acreedor no puedan quedar subrogados en los derechos, hipotecas y privilegios del mismo.”
El artículo 1740 no es de aplicación a este caso como así lo revela su simple lectura.
En este caso si bien el acreedor levantó un embargo no dejó por ello al supuesto fiador en peor situación a aquella en que hubiera estado si jamás se hubiera trabado ningún embargo. Los derechos del expresado fiador no sufrieron per-juicio alguno en absoluto y el hecho de que el deudor ven-diera los bienes inmediatamente después de haberse levan-tado el embargo y de no poseer otros bienes el deudor no puede tener conexión alguna con la relación legal existente entre las partes. El acreedor no ejecutó ningún acto por vir-tud del cual el supuesto derecho del fiador o su obligación hubiera sido alterado o perjudicado. Puede hallarse juris-prudencia americana en igual sentido, donde se ha resuelto que el fiador no queda relevado de su obligación por el levan-tamiento de un embargo hecho sobre los bienes del deudor a no ser que tanto la acción como el embargo hubieran tenido lugar a instancias del fiador, en cuyo caso se ha considerado que éste último queda relevado de su obligación. 32 Cyc., 220. Y hemos examinado algunos de los casos allí citados los cuales confirman la tesis.
En todos los casos que pueden encontrarse en que el fiador se ha considerado como relevado de su obligación ha mediado *494algún otro elemento como francle q verdadero cambio de la fianza n obligación. En este caso no fia ocurrido nada seme-jante. El acreedor trató innecesariamente y sin éxito alguno de cobrar su crédito contra el deudor principal y al no haber podido cobrarlo estableció una acción contra uno de los deu-dores principales en la obligación. En el juicio de este caso ni siquiera se probó el valor que tenían los bienes. La mani-festación del deudor de que dichos bienes habían sido valo-rados en ochocientos o novecientos dólares no constituyó una prueba satisfactoria respecto al valor que los mismos tenían en la fecha de la venta. Además, el deudor declaró que los bienes habían sido vendidos a un pariente pero no se le hizo decir qué cantidad fué la que recibió por ellos. No vemos absolutamente nada en los autos, dentro de la ley, o la jus-ticia, que autorice al apelado a oponerse a esta reclamación. Sin embargo, la verdadera razón para revocar esta sentencia no es la considerado a de ninguna cuestión relativa a deudor y fiador sino el hecho de haberse obligado dicho apelado como deudor principal.
Alega también el apelante que se cometió error • por la Corte de Distrito de Mayagüez porque dicha corte no redactó ninguna opinión exponiendo en la misma los hechos decla-rados probados. Aunque esta omisión no constituye un mo-tivo de revocación según las resoluciones de este tribunal, creemos sin embargo, que los jueces de distrito están en el deber para con el público y los litigantes de observar los preceptos de la legislatura en cuanto al particular. Dichas conclusiones y opinión siempre facilitan ayuda a este tribunal al determinar la cuestión esencial envuelta.
La sentencia debe revocarse y dictarse otra a favor del demandante por la suma de trescientos noventa dólares con intereses sobre esta cantidad del uno por ciento mensual a partir del día 28 de noviembre de 1912, con costas y desem-bolsos, y la sentencia que de tal modo se dicte deberá remitirse a la Corte dé Distrito de Mayagüez con instrucciones de que *495envíe copia certificada de la misma a la corte municipal de San Germán.
Revocada la sentencia apelada condenando al demandado a pagar al demandante la canti-dad de $390 con intereses, costas y-desem-bolsos
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.
En este caso se presentó moción de reconsideración en junio 2, 1914.